DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant's amendment to the claims, filed on July 11th, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Election/Restrictions
Applicant's election without traverse of Group I and Species A1 directed to Fig. 5A-5C (Claims 1-16 and new claims 21-24) in the reply filed on July 11th, 2022 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites limitation “the first gate dielectric layer is separated from the second gate dielectric layer by a gap” in line 19 which contradict with the limitation of claim 11, “a second gate dielectric disposed over the first gate dielectric layer” in line 8. It is unclear to the Examiner how can the second gate dielectric disposed over the first gate dielectric layer at the same time the first gate dielectric layer is separated from the second gate dielectric layer by a gap. 
Claim 11 recites limitation “the last-mentioned pulsed laser beam” in lines 16-17. It is unclear to the Examiner how to determine which pulsed laser beam being recited in claim 1 as the last-mentioned pulsed laser beam. 
Claims 12-16 being rejected for inheriting the above issue from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 13-14, 21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (Patent No.: US 9,685,520 B1), hereinafter as Hsu.
Regarding claim 11, Hsu discloses a semiconductor device in Fig. 10, comprising: a first field effect transistor (FET) (N type transistor in region R2) including a first gate structure (layers 21/222/312/402/50/60/70) disposed over a first channel region (channel region of transistor in region R2) (column 3, lines 1-9); and a second FET (P type transistor in region R3) having different conductivity type than the first FET and including a second gate structure (21/223/313/32/40/50/60/70) disposed over a second channel region (channel region of transistor in region R3) (see column 3 and lines 8-12), wherein: the first gate structure includes: a first gate dielectric layer (interface layer 21) disposed over the first channel region (over region R3) (see column 35-39); a second gate dielectric layer (second dielectric layer 222/22) disposed over the first gate dielectric layer (see column 3 and lines 46-56); a first work function adjustment material (WFM) layer (layer 40/402 over region R2) disposed over the second gate dielectric layer (see column 4 and lines 1-7); and a first metal gate electrode layer (a portion of layer 70 over region R2) disposed over the first WFM, the second gate structure includes: a third gate dielectric (another interface layer 21) layer disposed over the second channel region (over region R3); a fourth gate dielectric layer (third gate dielectric layer 223/22) disposed over the second channel region (see column 3 and lines 47-56); a second WFM layer (layer 40/403) disposed over the fourth gate dielectric layer (see column 5 and lines 53-67); and a second metal gate electrode layer (another portion of layer 70 over region R3) disposed over the second WFM, the first metal gate electrode layer and the second metal gate electrode layer are continuously formed, and the first gate dielectric layer is separated from the second gate dielectric layer by a gap (see Fig. 10).
Regarding claim 13, Hsu discloses the gate structure of claim 11, wherein the second gate dielectric layer and the fourth gate dielectric layer are made of a same material (both layers 222 and 223 are the same material from layer 22) (see Fig. 10). 
Regarding claim 14, Hsu discloses the gate structure of claim 13, wherein the second gate dielectric layer is separated from the fourth gate dielectric layer by a gap (see Fig. 10).
Regarding claim 21, Hsu discloses a gate structure of a field effect transistor in Fig. 10, comprising: a first gate dielectric layer (gate dielectric layer 221) (see column 3, lines 40-46); a second gate dielectric layer (second gate dielectric layer 222) (see column 3 and lines 40-48); and one or more conductive layers (low resistivity layer 70 and barrier layer 60) disposed over the first gate dielectric layer and the second gate dielectric layer, wherein the first gate dielectric layer is separated from the second gate dielectric layer by a gap (layer 221 and layer 222 has spacing or gap between them).
Regarding claim 24, Hsu discloses the gate structure of claim 21, wherein at least one layer of the one or more conductive layers is continuously disposed over the first gate dielectric layer and the second gate dielectric layer (see Fig. 10).

Allowable Subject Matter
Claims 1-10 are allowed over prior art of record. 
The following is an examiner' s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: the first gate dielectric layer is separated from the second gate dielectric layer by a gap, at least one of the first gate dielectric layer or the second gate dielectric layer includes a dopant, and a dopant concentration in the first gate dielectric layer and the second gate dielectric layer is different as recited in claim 1. Claims 2-3, and 7-13 depend on claim 1, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and claims 12 and 15-16 would be allowed if rewritten to overcome the 112 rejection as set forth in the office action. 
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: wherein at least one of the first gate dielectric layer or the third gate dielectric layer includes a dopant, the dopant is at least one selected from the group consisting of La, Sc, Sr, Ce, Y, Dy, Eu and Yb, and a dopant concentration in the first gate dielectric layer and the second gate dielectric layer is different as recited in claim 12; Wherein the second gate dielectric layer and the fourth gate dielectric layer are continuously formed and at least partially fill the gap as recited in claim 15; wherein compositions of the first and third gate dielectric layer are different from a composition of the second and fourth gate dielectric layer as recited in claim 16 and wherein the first and second gate dielectric layers include one selected from the group consisting of hafnium oxide, zirconium oxide and hafnium-zirconium oxide, at least one of the first and second gate dielectric layers includes La as a dopant, and a dopant concentration is different between the first gate dielectric layer and the second gate dielectric layer as recited in claim 22. Claim 23 depend on claim 22, and therefore also include said claimed limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818